DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13, 15, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fernihough et al (US 2008/0085395) in view of Wybrow et al (US 2003/0066821), Liu (US 6,787,734), and Fournier et al (US 6,329,632).
Fernihough shows the method and structure claimed including a component having a substrate (1) with a first hole (5) and a coating (2, 3) wherein a laser beam is directed to the coating to open a first hole (8) through the coating in a first stage wherein the laser beam is also applied to the coating which is also present in a longitudinal section/span (11) of the substrate, which is deemed as a second stage. But, Fernihough 
Wybrow shows it is known to provide a component with a substrate (10) and a coating (12) coupled to the substrate wherein a laser beam whose focal point is directed to an exterior surface of the coating (12) to open up a hole (14) which is further extended through the substrate.  
Liu shows it is known to provide hole in a substrate with a laser beam that is first provided with a focal point (310) directed to an exterior of the layer wherein the focal point is then moved along a span of the substrate to continue drilling the substrate. Also see Figure 3.
 Fournier shows it is known to provide a laser beam that is provided with a controller that controls a number of laser pulses to open a hole in a substrate layer wherein a desired shape of the hole or cross section of the hole can be machined. Also see Abstract, and column 3, lines 37-45. 
In view of Wybrow, Liu, and Fournier, it would have been obvious to one of ordinary skill in the art to adapt Fernihough with the laser beam whose focal point is directed to an exterior of the coating to start machining the first hole in the coating wherein the focal point of the laser beam is continued within the span of the substrate, below the coating, to further machine the hole including the first hole of the substrate having a desired shape or cross section, and it would have been obvious to control the number of laser pulses in the first and second stages, to predictably control the desired 
  With respect to claims 2, 3, 11 and 12 Fernihough teaches for the laser beam that is directed below the exterior surface of the coating and into the substrate so that the laser beam can be applied to shape the hole that extends through the substrate, and it would have been obvious to provide the laser beam that is located within the claimed threshold amount/range or any other suitable range below the exterior surface to effectively laser machine the hole so that the desired hole through the coating and the substrate can be machined to effectively meet the desired applications of the hole in the component. 
	With respect to claims 4, 5 and 13, Fournier teaches that the desired shape or cross section is effected as a function of the number of laser pulses, and it would have been obvious to provide different number of laser pulses that would predictably allow the user to effectuate the desired cross section or the shape of the hole as a matter of routine experimentations. 
With respect to claims 6-8 and 15, Liu shows the laser being applied in the same angle to provide for a hole that extend through the layer, and as Fernihough shows the hole that extends coaxial through the coating and substrate, the laser would have been applied in the same angle in the first stage as well as the second stage to predictably provide for the hole that extend coaxial in the coating and the substrate and, also, to predictably provide for the desired applications of the holes including cooing effects as known in the art.   

With respect to claims 18 and 19, Wybrow further shows the component being a turbine blade or a nozzle guide vane. Also see para [0001] and [0002].
With respect to claim 21, Liu and Fournier show the laser beam that is applied along a longitudinal axis from a laser source wherein the laser beam would also have been applied along the longitudinal direction onto the coating during the first stage and the second stage in Fernihough.  
Claims 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fernihough in view of Wybrow, Liu, and Fournier as applied to claims 1-8, 10-13, 15, 18, 19 and 21 above, and further in view of Emer (US 6,380,512).
Fernihough in view of Wybrow, Liu, and Fournier shows the method and structure claimed except for translating the component via a fixture for opening a second hole. 
Emer shows it is known to provide a component (2) supported and fixed on a fixture/stage (9) wherein the component can be moved or translated with respect to a laser for machining holes in the component. 
In view of Emer, it would have been obvious to one of ordinary skill in the art to adapt Fernihough, as modified by Wybrow, Liu, and Fournier, with a fixture that supports and translates the component so that a plurality of holes of the substrate is coaxial with holes through the coating so that the holes made in the coating would be coaxial with its respective holes of the substrate wherein the holes that extend from the 
With respect to claim 16, the component of Fernihough would have a plurality of holes including a third hole in the substrate as known in the art wherein a fourth hole through the coating would be coaxial with the third hole of the substrate as a cooling hole for the component.  
With respect to claim 17, Fournier shows it is known to provide a computer, which is well known to include a processor, with a pre-established program, which would have stored in a storage, to execute the laser application including a number of pulses (column 3, lines 32-36), and Emer shows it is known to provide a laser with a computer having a memory or storage to run a program that executes laser operations. Thus, it would have been obvious to adapt Fernihough with a processor and a storage including a non-transitory storage to execute the laser operations that would effectively and predictably machine the holes of the component as known in the art.    
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fernihough in view of Wybrow, Liu, and Fournier as applied to claims 1-8, 10-13, 15, 18, 19 and 21 above, and further in view of Lei et al (US 2007/0272667) and Qi et al (US 2011/0168679).
Fernihough in view of Wybrow, Liu, and Fournier shows the method and structure claimed except for the first and second number of laser beams that are based on an identification of the laser. 

Qi shows that it is known to provide a laser parameter including a repletion rate (a number of pulses per second) based on a type of laser system selected and employed. Also see para [0024].
In view of Lei and Qi, it would have been obvious to one of ordinary skill in the art to adapt Fernihough, as modified by Wybrow, Liu, and Fournier, with the first number of pulses and the second number of laser pulses that are based on the type of laser selected or employed to control its laser output, which would depend on the type of laser identified and used, that would effectively and predictably machine the coating as desired by the user.   
Response to Arguments
Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive. 
Applicant argues the prior  art does not teach or suggest a feature of “applying the laser beam to the coating in a second stage, the second stage characterized by a second number of pulses of the laser beam and a second offset corresponding to the focal point of the laser beam being located within a span of the substrate” as recited in claim 1. 
This argument is not deemed persuasive. As stated in the ground of rejection, Fernihough is applied to show the substrate with a coating wherein a laser beam is applied to the coating in a first stage that is resulted in opening a first hole through the 
Applicant argues that Liu shows applying a laser beam on the material surface and not below the material surface. This argument is not deemed persuasive since the laser focal point is applied not only at the exterior surface of a substrate but extends below the exterior surface into an interior of the substrate as the substrate is ablated as illustrated in Figure 3. It is noted that the ablated section of the substrate that is created by the laser beam is formed below the exterior of the substrate, and thus the laser beam that is directed within the ablated section is deemed focused below the exterior surface of the substrate. 
Thus, Applicant’s arguments are not deemed persuasive. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/SANG Y PAIK/Primary Examiner, Art Unit 3761